
	

115 HR 5394 IH: Iran Responsible Reporting Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5394
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2018
			Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the reporting requirements under the Iran Threat Reduction and Syria Human Rights Act of
			 2012, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Iran Responsible Reporting Act of 2018. 2.FindingsCongress finds the following:
 (1)Iran’s Qods Force, a special unit of Iran’s Revolutionary Guard Corps, remains Iran’s primary vehicle to conduct terrorism and destabilize its neighbors.
 (2)Experts speculate that Iran’s Revolutionary Guard Corps controls between 20 and 40 percent of the Iranian economy.
 (3)The Joint Comprehensive Plan of Action went into effect in January 2016, resulting in relief of sanctions for significant parts of the Iranian economy, with some direct benefit to Iran’s Revolutionary Guard Corps-linked Iranian entities.
 (4)As Iranian money flows into the international financial system as a result of relief of sanctions under the Joint Comprehensive Plan of Action, it is in the critical interest of the United States to support the ongoing work of the Financial Action Task Force in comprehending and deterring Iranian corruption, particularly Iran’s Revolutionary Guard Corps ownership, from infecting global financial systems.
			3.Amendment to reporting requirement under the Iran Threat Reduction and Syria Human Rights Act of
 2012Section 102(b)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8712(b)(1)) is amended by adding at the end before the semicolon the following: , particularly the policy set forth in paragraph (1)(A)(i) and the policy set forth in paragraph (1)(A)(iii).
		4.Summit
 (a)In generalThe Secretary of State, in coordination with the Secretary of the Treasury, is authorized to host a summit on an annual basis with major trading partners of Iran for the purpose of identifying and taking appropriate actions with respect to front companies and funding mechanisms of Iran’s Revolutionary Guard Corps.
 (b)DefinitionIn this section, the term major trading partners of Iran means— (1)member countries of the European Union, the People’s Republic of China, and India; and
 (2)other countries that have a trade relationship with Iran that exceeds $500,000,000 in the most recent calendar year for which data is available.
				
